           Case 1:16-cv-09517-LAK Document 383-1 Filed 09/21/21 Page 1 of 5




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------- x
  DANIEL KLEEBERG, LISA STEIN and         : Civil Action No.
  AUDREY HAYS,                            : 16-CV-9517(LAK)(KHP)
                                          :
                              Plaintiffs, :
                                          :
                v.                        : PLAINTIFFS’ OBJECTIONS TO
                                          : DEFENDANTS’ TRIAL
  LESTER EBER,                            : EXHIBIT LIST
  ALEXBA Y, LLC f/k/a LESTER EBER, LLC,   :
  CANANDAIGUA NATIONAL CORPORATION d/b/a :
  CANANDAIGUA NATIONAL BANK AND TRUST, :
  ELLIOT W. GUMAER, JR.,                  :
  EBER BROS. & CO, INC.,                  :
  EBER BROS. WINE AND LIQUOR CORP.,       :
  EBER BROS. WINE & LIQUOR METRO, INC.,   :
  EBER CONNECTICUT, LLC, and              :
  WENDY EBER,                             :
                                          :
                              Defendants. :
  --------------------------------------- x




Exhibit:                      Description:                         Objections:         In Evidence:
   D        L. Eber letters dated 03.22.2010 and 04.02.2010    FRE 802 (Hearsay)
            to S. Kleeberg & A. Stein with paperwork                  and 901
            requesting to invest (Ex. J to L. Eber Affidavit   (Authenticity) as to
            11.08.2011) EB-00001671-1747                         all handwritten
                                                                   letters being
                                                                   admitted; no
                                                                objection to typed
                                                               pages or enclosures
   G        Aﬃdavit of L. Eber sworn to 03.14.2012 in          FRE 802 - Object to
            support of Alexbay Article 9 Action EB-             being admitted for
            00001059-1063                                         the truth of the
                                                               matters asserted; can
                                                               come in for limited
                                                               purpose of showing
                                                                 what was said to
                                                                        court



                                                 1
           Case 1:16-cv-09517-LAK Document 383-1 Filed 09/21/21 Page 2 of 5




Exhibit:                      Description:                           Objections:         In Evidence:
   P        Company ownership charts (Ex. A to W. Eber           FRE 802. Plaintiffs
            Aﬃdavit 11.08.2019) Not Bates stamped                   do not object to
                                                                 using a similar chart
                                                                 that was not created
                                                                 for purposes of this
                                                                   litigation (Ex 11)
   X        Decision & Order dated 04.15.2005 - EWLC v.               FRCP 26, 37:
            Southern Wine & Spirits of America, Inc.             Should be excluded
            denying preliminary injunction (Ex. E to L. Eber           because not
            Affidavit 11.08.2019)                                   disclosed during
                                                                        discovery
  Y-3       EB-00021579 01.04.2001 D, Kleeberg                       FRE 401, 403
            Certification of Medical Expenses
  Y-4       EB-00033277 M. Shevlin 2007 letter re D.                FRE 401, 403
            Kleeberg salary
  Y-5       EB-00033278 M. Shevlin 2007 letter re D.                FRE 401, 403
            Kleeberg health insurance
  Y-6       EB-00033272-74 08.14.2007 Benefit                       FRE 401, 403
            Determination for D. Kleeberg
  Y-7       DK00120 W. Eber email dated 08.29.2014 to M.            FRE 401, 403
            Gallagher regarding D. Kleeberg’s benefits
  Y-8       EB-00026295 D. Kleeberg email dated                     FRE 401, 403
            12.17.2007 to L. Eber regarding Benderson
  Y-9       EB-00021716 $15,000 Promissory Note from                FRE 401, 403
            Eber Metro to D. Kleeberg
 Y-10       EB-00020324 08.11.2003 letter confirming D.             FRE 401, 403
            Kleeberg's outstanding loans to EBWL
 Y-11       EB-00020325 08.11.2004 letter confirming D.             FRE 401, 403
            Kleeberg's outstanding loans to EBWL
 Y-19       EB-00001671 L. Eber 2010 letter to S. Kleeberg        FRE 901 (same as
            re investing in business                                   Ex D)
 Y-22       EB-00001709 L. Eber 2010 letter to S. Kleeberg        FRE 901 (same as
            re investing in business                                   Ex D)
 Y-28       CNB0000444-445 Letter to S. Kleebert seeking             FRE 901
            consent to the trust making distributions to Erica
            Stein




                                                 2
           Case 1:16-cv-09517-LAK Document 383-1 Filed 09/21/21 Page 3 of 5




Exhibit:                      Description:                           Objections:          In Evidence:
  AA        EBWLC Certificate of Amendment and consent                Object to EB-
            02.14.2017 (Ex. C from L. Eber Aﬃdavit               00036190 for lack of
            12.06.2019) EB-00001169-1173; 1166-1169;               authenticity based
            EB-00036190                                          on Wendy’s inability
                                                                    to recall how she
                                                                     “found” it, and
                                                                  under FRCP 26, 37
                                                                       because not
                                                                  produced until after
                                                                 summary judgment,
                                                                 & failure to disclose
                                                                   either metadata or
                                                                 communications that
                                                                  would show it was
                                                                 not backdated by 2.5
                                                                          years
  BB        EBWLC Retirement Plan restated 07.01.1994                 FRE 401, 403
            (Ex. B. to W. Eber Aﬃdavit 11.08.2019) EB-
            00035997-36072
  DD        Hon. Michael Telesca Order dated 01.19.2016 re           FRE 401, 403
            Plan Termination date (Ex. E to W. Eber
            Aﬃdavit 11.08.2019) EB-00010502-10519
  FF        Lester Eber-trust distributions to beneficiaries and     FRE 901 as to
            Erica Stein (Ex. D to L. Eber Aﬃdavit                 unsent handwritten
            11.08.2019) EB-00001135-1136; 1671; 1073;            letter (same as Ex D)
            1074; CNB000039; EB-00030964
   II       Loan Ledgers 2009-2011 for Eber Metro (L. Eber         FRE 802 (hearsay
            loaned funds) EB-00031373-31376                         within hearsay)
   JJ       M. Gallagher letter dated 12.19.2018 re plan          FRE 401, 701, 802;
            termination liability (Exhibit A from Gallagher           FRCP 26, 37
            Aﬃdavit) EB-00035551-35552                             because concealed
                                                                   until after close of
                                                                     fact discovery
  QQ        PBGC Demand for Payment (Ex. D to W. Eber                FRE 401, 403
            Aﬃdavit 11.08.2019) EB-00019009-19016
  RR        PBGC Notice of Termination of Plan (Ex. C. to            FRE 401, 403
            W. Eber Aﬃdavit 11.08.2019) EB-00000790-
            792
  TT        Rule 26(a) Initial Disclosures Eber Def                  FRE 401, 802
            2017.06.16 (pleading only)




                                                  3
           Case 1:16-cv-09517-LAK Document 383-1 Filed 09/21/21 Page 4 of 5




Exhibit:                     Description:                         Objections:          In Evidence:
  VV        Settlement paperwork 10.23.2015 Harris Beach         Object to Dalton
            and Eber companies (Ex. P to L. Eber Aﬃdavit       Affidavit FRE 802;
            11.08.2019) EB-00017510-17544                        Object to stealth
                                                               inclusion of Lester
                                                              Eber Affidavit from
                                                              litigation in addition
                                                                 to the settlement
                                                              described. FRE 802
  XX        Summary of Lester's payments EB-00020333           FRE 802, 602, 701
  ZZ        Wolf Concept Settlement 06.30.2011 EB-                FRE 401, 403
            00032761-32774
 GGG        EB-00017819-8057 2013 Eber CT Valuation                Object to this
                                                              compilation exhibit
                                                                 as 239 pages of
                                                                disorganized and
                                                                   disconnected
                                                              documents, many of
                                                              which are duplicates
                                                                 of other exhibits
  SSS       EB-00026433-4 1.4M loans from EBWL to              Rule 602; 802 (not
            Metro                                                business record
                                                                because different
                                                                     than other
                                                              accounting records);
                                                                         901
CCCC        Letters to Wendy Eber from Lester Eber dated           FRCP 26, 37
            2.13.2007 and 6.1.2007                                  because not
                                                                   produced in
                                                              discovery, not until
                                                                      9/3/2021
DDDD        PBGC Scratch Pad and 1/10/14 e-mail referred to    No objection to 1st
            in Hon. Telesca’s Order                             page; objection to
                                                                  2nd page if it is
                                                               offered for purpose
                                                                  of showing an
                                                              actuarial calculation
                                                                   of some kind
GGGG        PBGC Complaint for Pension Plan Termination,          FRE 401, 403
            EB-00023424-23431
  JJJJ      Accord and Satisfaction Agreement with New           FRE 401, 403
            York State Teamsters Conference Pension &
            Retirement Fund, EB-00023106-23112

                                               4
           Case 1:16-cv-09517-LAK Document 383-1 Filed 09/21/21 Page 5 of 5




Exhibit:                      Description:                      Objections:           In Evidence:
NNNN        Eber Bros. Wine & Liquor Retirement Plan            FRCP 26, 37
            Financial Statements for 2012 and 2011 and          because not
            Independent Auditors' Report                       disclosed until
                                                                  9/3/2021;
                                                            FRE 401, 403, 802
 ZZZZ       Employee Notice-WARN NOTICE                         FRCP 26, 37
                                                                because not
                                                               disclosed until
                                                                  9/3/2021
BBBBB       Working Restatement of the Eber Bros. Wine &        FRCP 26, 37
            Liquor Corp. Retirement Plan as Restatement         because not
            6/1/94 through Amended No. 15                      disclosed until
                                                            9/3/2021; FRE 401,
                                                                     403
CCCCC       Actuarial Valuation Report for the Eber Bros.      FRE 401, 403
            Wine & Liquor Corp. Retirement Plan Year
            ended May 31, 2012
DDDDD       Eber Bros. Wine & Liquor Corp. Memo re:               FRCP 26, 37
            Retirement Plan dated October 25. 1977 and            because not
            partial pages of plan                                disclosed until
                                                             9/3/2021; FRE 401,
                                                                       403
 JJJJJ      2013 Connecticut PBGC Lien                            FRCP 26, 37
                                                                  because not
                                                                 disclosed until
                                                             9/3/2021; FRE 401,
                                                                       403
KKKKK       Summary of Loans and Interest                   Objection withdrawn
                                                                    based on
                                                             understanding from
                                                             defense counsel that
                                                            it is offered only as a
                                                                 demonstrative
LLLLL       Timeline                                        Objection withdrawn
                                                                    based on
                                                             understanding from
                                                             defense counsel that
                                                            it is offered only as a
                                                                 demonstrative




                                                5
